By the Court.—Speir, J.
The action was brought to recover a balance of $764.88 due to the plaintiff for rent on a lease dated October 19, 1874. By the terms of the lease the defendant was to pay the sum of $1,550 per annum, payable monthly in advance, for two years and six months from November 1, 1874.
The defendant gave evidence tending to show that when the lease was running, and after the January term of 1876 had commenced, the plaintiff agreed to accept $100 per month thereafter, and that defendant paid such sum until June, 1876, when plaintiff agreed to accept for the balance of said term $80 per month rent until the end of the term, and that defendant *255directed a man who boarded with him to pay plaintiff that amount, which he did pay until the termination of the lease. The court ordered a verdict for the plaintiff—for the reason that the agreement claimed by the defendant was without consideration and void. This is too plain for discussion.
The judgment must be affirmed with costs.
Freedman, J., concurred.